Matter of McCulloch v Cornerstone Community Fed. Credit Union (2021 NY Slip Op 07456)





Matter of McCulloch v Cornerstone Community Fed. Credit Union


2021 NY Slip Op 07456


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, AND WINSLOW, JJ.


1115 CA 21-00073

[*1]IN THE MATTER OF ELIZABETH MCCULLOCH, PETITIONER-RESPONDENT,
vCORNERSTONE COMMUNITY FEDERAL CREDIT UNION RESPONDENT-APPELLANT, ET AL., RESPONDENT. 


ILECKI & OSTROWSKI, LLP, BUFFALO (WILLIAM ILECKI OF COUNSEL), FOR RESPONDENT-APPELLANT. 
FIDELITY NATIONAL LAW GROUP, NEW YORK CITY (VANESSA R. ELLIOTT OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered January 6, 2021. The judgment, inter alia, declared that a judgment obtained by respondent Cornerstone Community Federal Credit Union has no lienhold effect on the subject real property. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court